TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-11-00421-CV



                                      Derrit DeRouen, Appellant

                                                     v.

                                     William Ross Bryan, Appellee


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-10-002655, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Appellant Derrit DeRouen filed a notice of bankruptcy with this Court (United States

Bankruptcy Court, W.D. Texas, chapter 7, docket number 11-12818). Accordingly, this appeal is

stayed. See 11 U.S.C. § 362(a) (West 2004 & Supp. 2011); Tex. R. App. P. 8.2. Any party may file

a motion to reinstate upon the occurrence of an event that allows the case to proceed. See Tex. R. App.

P. 8.3(a). Failure to notify this Court of a lift of the automatic stay or termination of the bankruptcy case

may result in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).



                                                  ___________________________________________

                                                  Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Bankruptcy

Filed: January 11, 2012